DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/12/2022 has been placed of record in the file.
Claims 1, 2, 12-14, and 20 have been amended.
Claims 1-20 are pending.
The applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the following new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mordechai et al. (Foreign Patent Document Number WO 2017/078682 A1), hereinafter referred to as Mordechai, in view of Eluard et al. (Foreign Patent Document Number EP 2 793 158 A1), hereinafter referred to as Eluard, further in view of Chhabra et al. (U.S. Patent Application Publication Number 2016/0269398), hereinafter referred to as Chhabra.
Mordechai disclosed techniques for identifying incorrect passwords that may be used to modify an original correct password.  In an analogous art, Eluard disclosed techniques for storing and using incorrect password proposals.  Also in an analogous art, Chhabra disclosed techniques for generating substitute passwords on demand.  All of these systems are directed toward managing user authentications via password modifications and/or replacements.
Regarding claim 1, Mordechai discloses an authentication system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the authentication system to perform operations comprising: receiving, from a computing device, a first authentication credential during a first authentication attempt for an account of a user with the
authentication system (paragraph 29, captures password entered); determining that the first authentication credential does not match a stored authentication credential for the account (paragraph 30, entered password and user account password do not match); receiving a second authentication credential for the account from the computing device during the first authentication attempt subsequent to the receiving the first authentication credential (paragraph 30, additional password entered during same current user authentication session); determining that the second authentication credential matches the stored authentication credential (paragraph 30, additional password is original correct password); determining, based on a storage rule for the account, that the first authentication attempt is valid using the first authentication credential but does not match the stored authentication credential (paragraph 31, determines that incorrect password was followed by original correct password); storing the first authentication credential and allowing, during a subsequent authentication attempt, a user authentication using the first authentication credential based on the storage rule for the account (paragraph 33, replaces original correct password with incorrect password).
Mordechai does not explicitly state generating a hash value of the first authentication credential, storing the hash value, using the first authentication credential in addition to the second authentication credential, and using the hash value of the first authentication credential.  However, utilizing authentication credentials in such a fashion was well known in the art as evidenced by Eluard.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mordechai by adding the ability for generating a hash value of the first authentication credential, storing the hash value of the first authentication credential, and allowing, during a subsequent authentication attempt, a user authentication using the first authentication credential, in addition to the second authentication credential, based on the storage rule for the account and the hash value of the first authentication credential as provided by Eluard (see paragraph 31, hash value, and paragraphs 30-33, close password added to group of secondary passwords, where primary password and secondary passwords are used for login).  One of ordinary skill in the art would have recognized the benefit that further managing close passwords would assist in allowing an authentication system to allow mistyped passwords (see Eluard, paragraph 8).
The combination of Mordechai and Eluard does not explicitly state wherein the storage rule limits the allowing the user authentication during the subsequent authentication attempt using the hash value to a finite number of entries or a time period the hash value of the first authentication credential is valid.  However, managing authentication credentials in such a fashion was well known in the art as evidenced by Chhabra.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mordechai and Eluard by adding the ability that the storage rule limits the allowing the user authentication during the subsequent authentication attempt using the hash value to a finite number of entries or a time period the hash value of the first authentication credential is valid as provided by Chhabra (see paragraph 65, substitute password valid for particular period of time or may be used limited number of times).  One of ordinary skill in the art would have recognized the benefit that managing substitute passwords in this way would provide users increased efficiency and security when accessing their accounts (see Chhabra, paragraph 27).
Regarding claim 2, the combination of Mordechai, Eluard, and Chhabra discloses wherein the generating the hash value of the first authentication credential is performed using a hashing technique associated with the authentication system, and wherein the determining that the first authentication credential does not match the stored authentication credential utilizes a hash value of the stored authentication credential from the hashing technique (Eluard, paragraph 26, compares hashed proposal with stored hashed primary password).
Regarding claim 3, the combination of Mordechai, Eluard, and Chhabra discloses wherein the operations further comprise: subsequent to the storing, receiving a third authentication credential during a second authentication attempt for the account of the user; determining whether the third authentication credential matches the first authentication credential or the stored authentication credential; and processing the second authentication attempt based on the determining whether the third authentication credential matches the stored authentication credential or the first authentication credential (Mordechai, paragraph 25, uses new correct password during future user authentication sessions).
Regarding claim 4, the combination of Mordechai, Eluard, and Chhabra discloses wherein the operations further comprise: subsequent to the storing, receiving a third authentication credential during a second authentication attempt for the account of the user; determining that the third authentication credential does not match the stored authentication credential or the first authentication credential; and determining whether to store and allow user authentication using the third authentication credential at least based on the storage rule (Mordechai, paragraph 30, entered password and user account password do not match, and paragraph 32, request to modify original correct password to incorrect password).
Regarding claim 5, the combination of Mordechai, Eluard, and Chhabra discloses wherein a plurality of storage rules for the account include the storage rule, and wherein the plurality of storage rules comprise at least one of risk rules for the authentication system, an opt-in election by the user for incorrect password storage for the account, or a maximum number of allowable incorrect passwords for storage and authentication with the account (Mordechai, paragraph 33, user wishes to change password to incorrect password).
Regarding claim 6, the combination of Mordechai, Eluard, and Chhabra discloses wherein the storage rule comprises one of a maximum number of allowable different characters between the first authentication credential and the stored authentication credential or a maximum allowable difference in key placement between a typographic error in the first authentication credential compared to the stored authentication credential (Eluard, paragraph 30, distance criterion depends on acceptable errors).
Regarding claim 7, the combination of Mordechai, Eluard, and Chhabra discloses wherein prior to the receiving the first authentication credential during the first authentication attempt, the operations further comprise: receiving the first authentication credential during at least one previous authentication attempt; and caching the first authentication credential (Mordechai, paragraph 31, historical incorrect passwords stored).
Regarding claim 8, the combination of Mordechai, Eluard, and Chhabra discloses wherein prior to the storing the first authentication credential based on the storage rule, the operations further comprise: determining that the first authentication credential was cached by the authentication system; and determining that the first authentication credential is to be stored and allowed to authenticate the account based on a number of the at least one previous authentication attempt (Mordechai, paragraph 31, determines whether incorrect password was entered particular number of times).
Regarding claim 9, the combination of Mordechai, Eluard, and Chhabra discloses wherein prior to the receiving the second authentication credential during the first authentication attempt, the operations further comprise: requesting an entry of another authentication credential with a notification that the first authentication credential was incorrect for the account, and wherein subsequent to the storing the first authentication credential based on the storage rule, the operations further comprise: notifying the user that the first authentication credential has been stored and is viable to authenticate the account (Mordechai, paragraph 30, additional password entered during same current user authentication session, and paragraph 33, user wishes to change password to incorrect password).
Regarding claim 10, the combination of Mordechai, Eluard, and Chhabra discloses wherein the operations further comprise: determining a pattern for incorrect password entry based at least on a difference between the first authentication credential and the second authentication credential; and allowing further incorrect authentication credentials based on the pattern and an allowable keyboard difference between input keys of the further incorrect authentication credentials (Eluard, paragraph 30, type of character error, and distance criterion depends on acceptable errors).
Regarding claim 11, the combination of Mordechai, Eluard, and Chhabra discloses wherein the first authentication attempt is to perform one of accessing the account of the user via a platform provided by the authentication system, processing an electronic transaction using the account of the user, performing an account password change of the account, or accessing account data of the account (Mordechai, paragraph 30, user attempting to access user account).
Regarding claim 12, Mordechai discloses a method comprising: receiving, by a service provider from a device, a correct password for an account of a user after receiving an incorrect password from the device during a first authentication request for the account, wherein the correct password is received within a timeframe after the incorrect password is received (paragraph 30, entered password and user account password do not match, and paragraph 30, additional password is original correct password, and paragraph 30, additional password entered during same current user authentication session and sometime after entry of incorrect password); determining that the incorrect password is authorized to be stored and used as an authentication password to access the account (paragraph 32, request to modify original correct password to incorrect password); storing the incorrect password associated with the account based on the determining and an authentication rule associated with the account (paragraph 33, replaces original correct password with incorrect password); subsequent to the storing, receiving the incorrect password during a second authentication request for the account (paragraph 25, uses new correct password during future user authentication sessions); and authenticating a use of the account for the second authentication request based on the receiving the incorrect password and the authentication rule (paragraph 25, uses new correct password during future user authentication sessions).
Mordechai does not explicitly state the incorrect password to be stored and used as an authentication password in addition to the correct password, generating a cryptographic version of the incorrect password, storing the cryptographic version, and the authenticating based on the cryptographic version of the incorrect password.  However, utilizing authentication credentials in such a fashion was well known in the art as evidenced by Eluard.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mordechai by adding the ability for determining that the incorrect password is authorized to be stored and used as an authentication password, in addition to the correct password, to access the account, generating a cryptographic version of the incorrect password, storing the cryptographic version of the incorrect password associated with the account based on the determining and an authentication rule associated with the account, subsequent to the storing, receiving the incorrect password during a second authentication request for the account, and authenticating a user of the account for the second authentication request based on the receiving the incorrect password, the cryptographic version of the incorrect password, and the authentication rule as provided by Eluard (see paragraph 31, hash value, and paragraphs 30-33, close password added to group of secondary passwords, where primary password and secondary passwords are used for login).  One of ordinary skill in the art would have recognized the benefit that further managing close passwords would assist in allowing an authentication system to allow mistyped passwords (see Eluard, paragraph 8).
The combination of Mordechai and Eluard does not explicitly state wherein the authentication rule limits a use of the incorrect password in a second authentication request to a finite number of entries or a time period the cryptographic version of the incorrect password is valid.  However, managing authentication credentials in such a fashion was well known in the art as evidenced by Chhabra.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mordechai and Eluard by adding the ability that the authentication rule limits a use of the incorrect password in a second authentication request to a finite number of entries or a time period the cryptographic version of the incorrect password is valid as provided by Chhabra (see paragraph 65, substitute password valid for particular period of time or may be used limited number of times).  One of ordinary skill in the art would have recognized the benefit that managing substitute passwords in this way would provide users increased efficiency and security when accessing their accounts (see Chhabra, paragraph 27).
Regarding claim 13, the combination of Mordechai, Eluard, and Chhabra discloses wherein the generating the cryptographic version of the incorrect password is performed using one of a salting function or a hashing function (Eluard, paragraph 31, adds hash value of proposal to group of secondary passwords).
Regarding claim 14, the combination of Mordechai, Eluard, and Chhabra discloses wherein the authenticating the use of the account comprises: comparing the generated cryptographic version during the second authentication request to the stored cryptographic version of the incorrect password from the first authentication request, wherein the authenticating the use is based on the comparing (Eluard, paragraph 26, compares hashed proposal with stored hashed primary password).
Regarding claim 15 the combination of Mordechai, Eluard, and Chhabra discloses wherein the generating the cryptographic version of the incorrect password uses a portion of the incorrect password, wherein the portion is different than a corresponding portion of the correct password (Eluard, paragraph 27, hashed proposal does not match stored hashed primary password).
Regarding claim 16, the combination of Mordechai, Eluard, and Chhabra discloses wherein prior to the receiving the correct password, the method further comprises: receiving the incorrect password; determining a cryptographic version of the incorrect password does not match a cryptographic version of the correct password using one of a cryptographic hashing function or a cryptographic salting function; and requesting the correct password from the device during the first authentication request (Eluard, paragraph 26, compares hashed proposal with stored hashed primary password).
Regarding claim 19, the combination of Mordechai, Eluard, and Chhabra discloses wherein the timeframe for receiving the correct password comprises one of a single authentication attempt for the first authentication request, a use session of a webpage or an interface associated with the service provider, a use session of an application on the device, or within a time limit for the first authentication request (Mordechai, paragraph 30, additional password entered immediately after or sometime after entry of incorrect password).
Regarding claim 20, Mordechai discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving an entered authentication credential for an account with a service provider (paragraph 29, captures password entered); accessing a plurality of authentication credentials stored for the account, wherein the plurality of authentication credentials comprise a first authentication credential for the account that was previously set for the account, and wherein the plurality of authentication credentials further comprise a second authentication credential for the account that was received during an unsuccessful account access attempt subsequent to setting the first authentication credential (paragraph 30, user account password, and paragraph 31, historical incorrect passwords stored); determining that the entered authentication credential does not match the first authentication credential (paragraph 30, entered password and user account password do not match); determining that the entered authentication credential matches the second authentication credential (paragraph 31, determines whether incorrect password was entered particular number of times); determining that the entered authentication credential is valid for a use of the account based on an authentication rule (paragraph 31, determines that incorrect password was followed by original correct password); and providing the use of the account based on the determining that the entered authentication credential matches the second authentication credential (paragraph 33, replaces original correct password with incorrect password); wherein the second authentication credential is stored as valid authentication credentials to access the account (paragraph 33, replaces original correct password with incorrect password.
Mordechai does not explicitly state generating a hash value of the entered authentication credential, that the plurality of authentication credentials comprise the hash value of the second authentication credential, the matching using the hash value of the entered authentication credential and the hash value of the second authentication credential, the providing based on the hash value, and that both the first authentication credential and the second authentication credential are stored as valid authentication credentials.  However, utilizing authentication credentials in such a fashion was well known in the art as evidenced by Eluard.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mordechai by adding the ability for generating a hash value of the entered authentication credential, wherein the plurality of authentication credentials further comprise the hash value of a second authentication credential for the account that was received during an unsuccessful account access attempt subsequent to setting the first authentication credential, determining that the entered authentication credential matches the second authentication credential using the hash value of the entered authentication credential and the hash value of the second authentication credential, and providing the use of the account based on the determining that the entered authentication credential matches the hash value of the second authentication credential, wherein both the first authentication credential and the second authentication credential are stored as valid authentication credentials to access the account as provided by Eluard (see paragraph 31, hash value, and paragraphs 30-33, close password added to group of secondary passwords, where primary password and secondary passwords are used for login).  One of ordinary skill in the art would have recognized the benefit that further managing close passwords would assist in allowing an authentication system to allow mistyped passwords (see Eluard, paragraph 8).
The combination of Mordechai and Eluard does not explicitly state that the authentication rule limits the use of the hash value of the entered authentication credential to a finite number of entries or a time period the hash value of the entered authentication credential is valid.  However, managing authentication credentials in such a fashion was well known in the art as evidenced by Chhabra.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mordechai and Eluard by adding the ability that the authentication rule limits the use of the hash value of the entered authentication credential to a finite number of entries or a time period the hash value of the entered authentication credential is valid as provided by Chhabra (see paragraph 65, substitute password valid for particular period of time or may be used limited number of times).  One of ordinary skill in the art would have recognized the benefit that managing substitute passwords in this way would provide users increased efficiency and security when accessing their accounts (see Chhabra, paragraph 27).

10.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mordechai in view of Eluard, in view of Chhabra, further in view of Walters et al. (U.S. Patent Number 10,846,385), hereinafter referred to as Walters.
The combination of Mordechai, Eluard, and Chhabra disclosed techniques for identifying incorrect passwords that may be used to modify an original correct password.  In an analogous art, Walters disclosed techniques for user authentication despite an error-containing password.  Both systems are directed toward managing user authentications via password modifications.
Regarding claim 17, the combination of Mordechai, Eluard, and Chhabra does not explicitly state wherein prior to the authenticating the use of the account, the method further comprises: determining trust information associated with at least one of the device or the account, wherein the trust information comprises one of a device identifier, a device reputation score, an account reputation score, or a number of failed logins during the second authentication request, and wherein the authenticating the use is further based on the trust information.  However, utilizing metadata for authentication purposes in such a fashion was well known in the art as evidenced by Walters.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mordechai, Eluard, and Chhabra by adding the ability that prior to the authenticating the use of the account, the method further comprises: determining trust information associated with at least one of the device or the account, wherein the trust information comprises one of a device identifier, a device reputation score, an account reputation score, or a number of failed logins during the second authentication request, and wherein the authenticating the use is further based on the trust information as provided by Walters (see column 6, lines 45-61, MAC ID of user device).  One of ordinary skill in the art would have recognized the benefit that enacting advances for managing user authentication would assist in accommodating authorized users while remaining secure against non-authorized third parties (see Walters, column 1, lines 28-44).
Regarding claim 18, the combination of Mordechai, Eluard, and Chhabra does not explicitly state wherein the storing the incorrect password comprises: generating a fingerprint of the device of the user based on at least one of a device parameter, a network connection parameter, or a user profile; and storing the fingerprint of the device with the incorrect password.  However, utilizing metadata for authentication purposes in such a fashion was well known in the art as evidenced by Walters.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mordechai, Eluard, and Chhabra by adding the ability that the storing the incorrect password comprises: generating a fingerprint of the device of the user based on at least one of a device parameter, a network connection parameter, or a user profile; and storing the fingerprint of the device with the incorrect password as provided by Walters (see column 7, lines 11-19, previous user device location, stored MAC ID, etc.).  One of ordinary skill in the art would have recognized the benefit that enacting advances for managing user authentication would assist in accommodating authorized users while remaining secure against non-authorized third parties (see Walters, column 1, lines 28-44).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493